DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	5
IV. Claim Status	5
V. Reissue Requirements	6
VI. Reissue Oath/Declaration	7
VII. Information Disclosure Statement	9
VIII. Specification Objections	9
IX. Claim Objections	10
X. Claim Interpretation	10
A.	Lexicographic Definitions	10
B.	35 U.S.C § 112 6th Paragraph	11
XI. Broadening of Examined Claims	11
A.	Broadening of Examined Claims’ Limitations	11
XII. Claim Rejections - 35 USC § 251	14
A.	Oath/Declaration	14
B.	Recapture	14
XIII. Double Patenting	17
A.	U.S. Reissued Patent No. RE47,284	19
XIV. Rejections – 35 USC § 103	20
A.	Claims 8, 9, 11, 13, 15-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation).	21
B.	Claims 10 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) as applied to claims 8, 9, 11, 13, 15-22 and 25 above, and further in view of Nagahata (Japanese Publication No. JP 2001-153538 – Machine Translation).	31
C.	Claims 12, 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) as applied to claims 8, 9, 11, 13, 15-22 Lee et al. (International Publication No. WO 2007/011178 A1).	34
XV. Conclusion	38





































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant continuation reissue application 16/248,621 (“‘621 Continuation Reissue Application”) on 15 January 2019 for reissue application 14/843,719 (“‘719 Reissue Application”), filed on 02 September 2015, now Reissue Patent No. 47284 (“’284 RE Patent”), issued 12 March 2019, for U.S. Application No. 12/863,050 (“‘050 Application"), filed 15 July 2010, now U.S. Patent No. 8,523,304 (“‘304 Patent”), issued 03 September 2013, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/KR2008/007498, filed 17 December 2008, and which claims foreign priority to Korean Patent Application No. 1020080015776, filed 21 February 2008 (“KPA ‘776”).
Thus, the Examiner concludes that for examination purposes the instant ‘621 Continuation Reissue Application claims a priority date of 21 February 2008.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘621 Continuation Reissue Application on 15 January 2019. The Examiner finds that the instant ‘621 Continuation Reissue Application included a preliminary amendment to the claims (“Jan 2019 Claim Amendment”), the Abstract (“Jan 2019 Abstract Amendment”), and the specification (“Jan 2019 Spec Amendment”). The Jan 2019 Claim Amendment includes an amendment canceling original claims 1-7 and adding new claims 8-25.
On 24 January 2019, Applicant filed: a supplemental Application Data Sheet (“Jan 2019 Supplemental ADS”) correcting the Domestic Benefit/National Stage Information; and a supplemental amendment to the Jan 2019 Spec Amendment (“Jan 2019 Supplemental Spec Amendment”) indicating that more than one reissue application has been filed for the ‘304 Patent.

Claim Status
The Examiner finds that the claim status in the instant ‘621 Continuation Reissue Application is as follows:
Claim(s)	1-7					(Original and canceled)
Claim(s)	8-25					(New)
Thus, the Examiner concludes that claims 8-25 are pending (“Pending Claims”) in the instant ‘621 Reissue Application. Claims 8-25 are examined (“Examined Claims”).
	
Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘304 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘621 Continuation Reissue Application must comply with 37 CFR 1.173(b)-(g).

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner finds that the Declaration filed by Applicant on 08 May 2019 (“May 2019 Declaration”) states
At least one error upon which reissue is based is described below. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified:

This application is a broadening reissue application. New broadened claim 8 does not require a sensing part, at least one pressure part configured to pressurize the display unit toward the panel member and disposed within the display case, and a cover as in patented claims 1 and 7…

(May 2019 Declaration; emphasis added). The Examiner finds that the instant ‘621 Continuation Reissue Application is a continuation reissue application of the parent ‘719 Reissue Application. (See § II supra; and the Jan 2019 Supplemental ADS). In the parent ‘719 Reissue Application, 
At least one error upon which reissue is based is described below. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified:

This application is a broadening reissue application. New broadened claim 8 does not require a sensing part, at least one pressure part configured to pressurize the display unit toward the panel member and disposed within the display case, and a cover as in patented claims 1 and 7…

(Nov 2015 ‘719 RI App Declaration; emphasis added). Thus, the Examiner finds that the same asserted error has already been corrected in the same way via the issuance of the ‘719 Reissue Application as the ’284 RE Patent. MPEP 1414.II(D)(1) states,
[w]here a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned, the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP) without further evaluation, because it is an oath/declaration, albeit improper under 35 U.S.C. 251. The examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251  as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration. See 37 CFR 1.175(f)(2)  for reissue applications filed on or after September 16, 2012,

From this perspective, Applicant is required to assert a new error for correction in this instant continuation ‘621 Reissue Application. Alternatively, Applicant may assert that the same error for correction along with an explicit statement of how this error is being corrected in a different way in this instant continuation ‘621 Reissue Application, in compliance with 37 CFR 1.175(f)(2). (See MPEP 1414.II(D)(1)).


Information Disclosure Statement
The Applicants’ Information Disclosure Statement, filed 15 January 2019, has been received and entered into the record. Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the Examiner. See attached form PTO-1449.

Specification Objections
The disclosure is objected to because of the following informalities:
The Jan 2019 Supplemental Spec Amendment is objected to because it includes an incorporation by reference to a foreign document. When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying of the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a). (MPEP § 211.02(a) II).
Thus, the Jan 2019 Supplemental Spec Amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “The entire contents of all of the above applications are hereby incorporated by reference.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
The Jan 2019 Claim Amendment does not comply with 37 CFR 1.173(c) and is objected to because Applicant has provided no explanation of support in the ‘304 Patent for the new claims originally filed in the Jan 2019 Claim Amendment, as set forth in 37 CFR 1.173(c). (See MPEP § 1453).

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and 

35 U.S.C § 112 6th Paragraph
Additionally, the Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e., a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP §2181. Because the Examined Claims fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

Broadening of Examined Claims
Broadening of Examined Claims’ Limitations	
As set forth supra, the Examiner further finds that claim 8 enlarges the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent.
Specifically, the Examiner finds that new claim 8 (“RI Claim 8”) of the instant ‘621 Continuation Reissue Application recites, 
a panel member provided with a display window which is spaced apart from an edge of the panel member, and configured to form a front exterior of the door of the refrigerator;
	
“Broad RI Claim 8 Panel Member”; Jan 2019 Claim Amendment, claim 8; emphasis added). The Examiner finds that now patented claim 1 of the ‘304 Patent (“Patent Claim 1”), in part, recites,
a panel member forming at least a portion of the of a front exterior of the door, a pattern on a rear surface of the panel member;

(“Narrow Patent Claim 1 Panel Member”; ‘304 Patent, claim 1; emphasis added).
The Examiner finds that the Broad RI Claim 8 Panel Member is broader than the Narrow Patent Claim 1 Panel Member. The Examiner finds that the “panel member” of the Broad RI Claim 8 Panel Member does not have the requirement of “a pattern on a rear surface of the panel member.” (“RI Claim Panel Member Omission”; emphasis added). 

Similarly, the Examiner finds that RI Claim 8 of the instant ‘621 Continuation Reissue Application recites, 
a deco member that connects the panel member and the inner case and having an inserting part;
	
(“Broad RI Claim 8 Deco Member”; Jan 2019 Claim Amendment, claim 8; emphasis added). The Examiner finds that now patented claim 7 of the ‘304 Patent (“Patent Claim 7”), in part, recites,
a deco member that forms at least one of a side, upper or lower exterior of the door;

(“Narrow Patent Claim 7 Deco Member”; ‘304 Patent, claim 7; emphasis added).
The Examiner finds that the Broad RI Claim 8 Deco Member is broader than the Narrow Patent Claim 7 Deco Member. The Examiner finds that the “deco member” of the Broad RI Claim8 Deco Member has no requirement of the deco member forming “at least one of a side, upper or lower exterior of the door.” (“RI Claim Deco Member Omission”; emphasis added). 

In addition, the Examiner finds that RI Claim 8 of the instant ‘621 Continuation Reissue Application recites, 
A display unit inserted into the receiving space of the display case through the inserting part and the second opening, the display unit comprises:
a display part mounted on a printed circuit board;
unit guide on which the printed circuit board is mounted and has an
elongated flat shape; and
guide ribs formed on the unit guide;

(“Broad RI Claim 8 Display Unit”; Jan 2019 Claim Amendment, claim 8; emphasis added). The Examiner finds that Patent Claim 1, in part, recites,
a display unit passing through the display insertion hole and mounted on the display after the filling of the insulating material is completed, the display unit having a display part, a sensing part and a unit guide, wherein the display part and the sensing part are installed on the unit guide:

(“Narrow Patent Claim 1 Display Unit”; ‘304 Patent, claim 1; emphasis added). 
The Examiner finds that the Broad RI Claim 8 Display Unit is broader than the Narrow Patent Claim 1 Display Unit. First, the Examiner finds that the “display unit” of the Broad RI Claim 8 Display Unit does not have the requirement of “a sensing part” of the display unit member.” (“RI Claim 8 Display Unit Omission”; emphasis added). The Examiner finds that dependent claim 13 and 14 of the Jan 2019 Claim Amendment provide further evidence to the finding of fact of the RI Claim 8 Display Unit Omission. 
Thus, since these omissions provide claims which are broader/greater in scope than each and every claim of the original patent, the Examiner concludes that at least RI Claim 8, and dependent claims thereof, are broadened reissue claims, as compared to the claims of the ‘304 Patent.

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 8-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § VI supra).
Recapture
Claims 8-25 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."

(Step 1: MPEP 1412.02(A)) In the instant ‘621 Continuation Reissue Application and by way of the Jan 2019 Claim Amendment, Applicant seeks to broaden RI Claim 8.
Thus, as set forth above, the Examiner finds that RI Claim 8 are broadened at least by deleting/omitting the patent claim language requiring: “a pattern on a rear surface of the panel member”; the deco member forming “at least one of a side, upper or lower exterior of the door;” and a display comprising “a display part,” “a sensing part,” and “a unit guide.” (“RI Claim 8 Omissions”). (See § XI.A above).

(Step 2: MPEP 1412.02(B)) In the ‘050 Application, the Examiner finds that the response by Applicant on 06 February 2013 (“Feb 2013 Response”) presented arguments to the claims now requiring: “a pattern on a rear surface of the panel member;” “a display unit having a display part, sensing unit and unit guide;” and “a deco member that forms at least a side, upper or Oründü (International Publication No. WO 2003/081153 A1), the Examiner finds that Applicant contended that Oründü does not teach: a pattern on the rear surface of the panel; a display unit having a display part, sensing unit and unit guide; and/or a deco member that forms at least a side, upper or lower exterior of the door. (Id.) Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.
Thus, in the instant ‘621 Reissue Application, the Examiner concludes that the RI Claim Omissions are surrender generating limitations.

(Step 3: MPEP 1412.02(C)) It is noted that the surrendered subject matter of the RI Claim Omissions have been entirely eliminated from RI Claim 8. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. (Id.)

To the degree a reviewing body finds that the RI Claim 8 Display Unit Omission has not been entirely eliminated from RI Claim 8, the following alternative is provide below.

The Examiner finds that the surrendered subject matter of the RI Claim 8 Display Unit Omission has not been entirely eliminated from RI Claim 8 in the instant ‘621 Reissue Application, but rather they have been made less restrictive in the reissue application claims. If the surrendered subject matter limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. On the other hand, if the retained portion of the modified limitation is “well known in the prior art.” impermissible recapture has not been avoided. (See MPEP § 1412.02 (I)(C)). In the instant ‘621 Reissue Application, the Examiner finds that the Broad RI Claim 8 Display Unit is a new limitation that has been retained. The Examiner finds that the Broad RI Claim 8 Display Unit is well known in the prior art.1

Thus, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant ‘621 Reissue Application. Claims 9-25 are similarly rejected based on their dependency from RI Claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Reissued Patent No. RE47,284
Claims 8-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13, 9, 14-23, 26 and 27, respectively, (“‘284 ODP Claims”) of U.S. Reissued Patent No. RE47,284 (“‘284 RE Patent”) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 8-25 are identical or similar and/or covered by the ‘284 ODP Claims. The Examiner finds that claims 8-25 of the ‘621 Continuation Reissue Application have essentially the same claim requirements as the ‘284 ODP Claims, just somewhat broader and narrower. In addition, where claims 8-25 of the ‘621 Continuation Reissue Application and the ‘284 ODP Claims are not exactly the same, the Examiner finds that claims 8-25 of the ‘621 Continuation Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘284 ODP Claims.
The Examiner finds that the ‘284 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the display unit comprising the unit guide having an elongated flat shape; guide ribs formed on the unit guide; and the guide ribs being coupled to the mounting guide when the display unit is inserted in the display case.
However, a display unit comprising a unit guide having an elongated flat shape; guide ribs formed on the unit guide; and the guide ribs being coupled to the mounting guide when the display unit is inserted in the display case is known in the art. The Examiner finds that Hamabe, for example, teaches a door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing a protruding mounting guide sliding potions defining sections 27 and 28 to guide the mounting location of the console panel 24. (Hamabe at Constitution; also see Hamabe teaches an electrical board 26 being mounted on an elongated flat-shaped control panel 24 that includes guide-rib edges at the end of the elongated flat-shaped control panel 24 that engage sections 27 and 28 to guide the mounting location of the console panel 24. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display part comprising a unit guide that has an elongated flat shape; guide ribs formed on the unit guide; and the guide ribs being coupled to the mounting guide when the display unit is inserted in the display case as described in Hamabe in the refrigerator of the ‘284 ODP Claims.
A person of ordinary skill in the art would be motivated to include a display part comprising a unit guide that has an elongated flat shape; guide ribs formed on the unit guide; and the guide ribs being coupled to the mounting guide when the display unit is inserted in the display case, since it would provide a mechanism to prevent the projection of the console panel/display device from the door panel, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; also see English Translation at p.5, ll.8-20; p.11, ll.8-22). In other words, such a modification would display device that is more durable and shock resistant.

Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11, 13, 15-22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation).
With respect to the limitations of claim 8, Sirketi discloses

[a] refrigerator, comprising: a cabinet having a storage space; a door opening and closing the storage space, the door comprising:

The Examiner finds that Sirketi discloses a household appliance that is a refrigerator having upper and lower compartments for which entry is controlled by the opening and closing of door 2. (Sirketi ¶¶ 0001-0002, 0022, 0024; see Figure 1).

panel member provided with a display window which is spaced apart from an edge of the panel member, and configured to form a front exterior of the door of the refrigerator

Sirketi discloses the door 2 of the household appliance 1 having an outer wall 6 that forms the front exterior of the door 2 with window 16 which is spaced apart from the edge of the outer wall 6. (Id. at ¶¶ 0017, 0020-0021, 0023; see Figures 2-3). 

an inner case spaced apart from the panel member and configured to form a rear exterior of the door of the refrigerator;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an inner wall 7 that forms the rear exterior of the door 2. (Id. at ¶¶ 0017, 0023; see Figures 2-3). 

a deco member that connects the panel member and the inner case and having an inserting part;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having horizontal panels 9 that connects the outer wall 6 and inner wall 7 to form the lower exteriors of the door 2. The Examiner finds that finds that Sirketi discloses the door 2 of the household appliance 1 having side panels (unlabeled) connecting the outer wall 6 and inner wall 7 to form the side exteriors of the door 2. (Id. see Figures 1, 4, 5). The Examiner further finds that Sirketi discloses one of the horizontal panels 9 having an opening 10. (Id. at ¶¶ 0017-0018, 0022-0023, 0025; see Figures 3-4). 

a display case disposed within a space defined by the panel member, the inner case, and the deco member, the display case including the display case including a first side wall, a second side wall that faces the first side wall, a rear wall that connects the first side wall and the second side wall to define a receiving space, a first opening facing a rear surface of the panel member, and a second opening communicating with the inserting part; and

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 including a display casing 11 disposed in a space defined by the outer wall 6, inner wall 7, and horizontal panel 9. The Examiner finds that Sirketi discloses a display casing 11 comprising first  forming/defining a receiving space (open space of display casing 11 for receiving display 3), a first opening (opening of display casing 11 that faces outer wall 6) facing a rear surface of the outer wall 6, and a second opening (opening of display casing 11 that faces horizontal panel 9) communicating with an opening 10. (Id. at ¶¶ 0018-0020, 0023-0025; see Figures 2-3). 

insulating material filled in a space defined by the panel member, the inner case, the deco member and the display case so that the insulating material contacts with the panel member, the inner case, the deco member and the display case;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having an insulation material being filled in a space defined by the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 so that the insulating material contacts with the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11. (Id. at ¶¶ 0023-0024; see Figures 1-3). 

a display unit inserted into the receiving space of the display case through the inserting part and the second opening;

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having a display 3 inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11 through the opening 10 and the second opening (opening of display casing 11 that faces horizontal panel 9). (Id. at ¶¶ 0018-0019, 0023-0025; see Figures 1-2). 

wherein the display unit comprises:
a display part mounted on a printed circuit board;
a unit guide on which the printed circuit board is mounted and has an elongated flat shape; and
guide ribs formed on the unit guide; and

a mounting guide mounted on the rear surface of the panel member to guide a mounting location of the unit guide of the display unit and protruded toward a rear surface of the inner case,
wherein the guide ribs are coupled to the mounting guide when the display unit is inserted in the display case.

The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 (i.e., sensing part) that provide a user to change certain parameters and a screen 5 (i.e., display part) that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). The Examiner finds that Sirketi discloses the display 3 including a frame (i.e., unit guide) on which the one or more buttons 4 and the screen 5 are mounted. (Id. see Figure 2). The Examiner finds that the display 3 of Sirketi would inherently include processing circuitry comprising of hardware circuitry that provides a connection between the one or more buttons 4 and the screen 5. The Examiner finds that the display 3 of Sirketi would inherently also include hardware/software circuitry which provides the changing and monitoring operational functionality. The Examiner finds that the frame (i.e., unit guide) of the display 3 of Sirketi would inherently include mounting of the hardware processing circuitry therein in order to provide a properly structurally sound display unit.
The Examiner finds that Sirketi discloses all the limitations, as set forth above, except for specifically calling for the display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide that has an elongated flat shape; guide ribs formed on the unit guide; and a mounting guide mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the guide ribs are coupled to the mounting guide when the display unit is inserted in the display case.
Hamabe, for example, teaches a door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing a protruding mounting guide sliding potions defining sections 27 and 28 to guide the mounting location of the console panel 24. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). The Examiner finds that Hamabe teaches an electrical board 26 being mounted on an elongated flat-shaped control panel 24 that includes guide-rib edges at the end of the elongated flat-shaped control panel 24 that engage sections 27 and 28 to guide the mounting location of the console panel 24. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide that has an elongated flat shape; guide ribs formed on the unit guide; and a mounting guide mounted on the rear surface of the panel member, protruding toward a rear surface of the inner case, to guide a mounting location of the unit guide of the display unit, wherein the guide ribs are coupled to the mounting guide when the display unit is inserted in the display case as described in Hamabe in the refrigerator of Sirketi.
Id. at Abstract; also see English Translation at p.5, ll.8-20; p.11, ll.8-22). In other words, such a modification would display device that is more durable and shock resistant.

With respect to the limitations of claim 9, Sirketi and Hamabe teaches and/or renders obvious
wherein the display window is formed to be transparent or translucent.

The Examiner finds that the instant claim requirement provides no type of structure and/or material that is providing the transparent or translucent property. Hence, the claim limitation would only require the display window to have either transparent or translucent properties.
In this light, the Examiner finds that Sirketi discloses the window 16 being a “screen window.” (Id. at ¶¶ 0020-0021, 0023; see Figures 2-3). The Examiner finds that Sirketi discloses the “screen (5) bear[ing] on the screen window (16)." Since Sirketi clearly discloses the screen 5 allowing the monitoring of the changes being made, the Examiner finds that one of ordinary skill 16 would definitely allow light there through, either scattered or without being scattered, depending on its properties. 

With respect to the limitations of claim 11, Sirketi and Hamabe teaches and/or renders obvious
wherein the unit guide is mounted on the display case.

The Examiner finds that Sirketi discloses the display 3 including a frame (i.e., unit guide) being mounted on the display casing 11 via buffer 13. (Sirketi at ¶¶ 0019, 0023; see Figure 2).

With respect to the limitations of claim 13, Sirketi and Hamabe teaches and/or renders obvious
wherein the display unit further comprises a sensing part to sense a touch manipulation of a user

The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 (i.e., sensing part) that provide a user to change certain parameters and a screen 5 (i.e., display part) that allows the user to monitor the changes made. (Sirketi at ¶¶ 0015-0016).

With respect to the limitations of claim 15, Sirketi and Hamabe teaches and/or renders obvious
wherein the deco member comprises cap decoes, and one of the cap decoes includes the inserting part.

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having horizontal panels 9 that connects the outer wall 6 and inner wall 7 to form the lower exteriors of 2. The Examiner finds that finds that Sirketi discloses the door 2 of the household appliance 1 having side panels (unlabeled) connecting the outer wall 6 and inner wall 7 to form the side exteriors of the door 2. (Sirketi; see Figures 1, 4, 5). The Examiner further finds that Sirketi discloses one of the horizontal panels 9 having an opening 10. (Id. at ¶¶ 0017-0018, 0022-0023, 0025; see Figures 3-4). 

With respect to the limitations of claim 16, Sirketi and Hamabe teaches and/or renders obvious
a cover member to cover the inserting part after the display unit is inserted into the receiving space of the display case.

The Examiner finds that Sirketi discloses the door 2 of the household appliance 1 having a cover 12 that covers the opening 10 after the display 3 is inserted into the receiving space (open space of display casing 11 for receiving display 3) of the display casing 11. (Id. at ¶¶ 0018-0019, 0023; see Figures 2, 5).

With respect to the limitations of claim 17, Sirketi and Hamabe teaches and/or renders obvious
wherein the cover member comprises a shielding part to shield the inserting part and mount parts extended to both sides of the shielding part to be coupled to the deco member.

The Examiner finds that Sirketi discloses the cover 12 having a shielding part (center main portion of cover 12) that shields the opening 10 and mount parts (small portions of cover 12 on the sides thereof to allow for screw assisted attachment to horizontal panel 9) extended to both sides of the cover 12 to be coupled to the horizontal panel 9 having an opening 10 therein. (Id.)

With respect to the limitations of claims 18-20, Sirketi and Hamabe teaches and/or renders obvious
a pressure part configured to pressurize the unit guide toward the rear surface of the panel member (claim 18);

wherein the pressure part is disposed on the display case (claim 19); and

wherein the pressure part includes an inclined surface inclined toward the rear surface of the panel member (claim 20).

The Examiner finds that Sirketi discloses the display casing 11 having a top portion with inclined ribs (i.e., pressure part) that would guide the frame of the display 3 toward the rear surface of the outer wall 6 with windows 16, 116. (Sirketi at ¶¶ 0018-0019, 0023; see Figures 2, 3).

With respect to the limitations of claim 21, Sirketi and Hamabe teaches and/or renders obvious
wherein the mounting guide is formed of plastic material to be attached to the rear surface of the panel member.

 In this regard, the Examiner finds that the ‘304 Patent discloses guide mounting guides 570 being provide on the rear surface of the panel member 100 and potentially being formed from plastic material “coupled to the rear surface of the panel member." (‘304 Patent at c.4, ll.8-23). In this light and to advance prosecution by providing art rejections, the Examiner construes ‘the mounting guide is formed of plastic material to be attached to the rear surface of the panel member” as the mounting guide being formed of plastic material “coupled to” the rear surface of the panel member. (Id.)
Hamabe teaches the door of a refrigerator comprising combination panel 5/door cap member 17/cover 21 providing a protruding mounting guide sliding potions defining sections 27 and 28 to guide the mounting location of the console panel 24. (Hamabe at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). While Sirketi and Hamabe teaches and renders obvious all the limitations, as set forth above, Sirketi and Hamabe is silent to the mounting guide being formed of plastic material.
In examination of the ‘304 Patent, the Examiner finds no criticality for the mounting guide being formed of a plastic material, only a preference thereto. (‘304 Patent at c.4, ll.19-23). Thus, the Examiner finds that it would have been obvious to one have ordinary skill in the art at the time the invention was made to form the mounting guide from a plastic material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With respect to the limitations of claim 22, Sirketi and Hamabe teaches and/or renders obvious
wherein the display case is coupled to an inner surface of the deco member.

The Examiner finds that Sirketi discloses the display casing 11 having a lower portion that is coupled to the inner surface of the horizontal panel 9 having an opening 10 therein. (Id. at ¶¶ 0018, 0023; see Figures 2, 3).

With respect to the limitations of claim 25, Sirketi and Hamabe teaches and/or renders obvious
wherein the display case further comprises a bending part, and

a front surface of the bending part is in contact with the rear surface of the panel member.

In this regard, the ‘304 patent provides insufficient instant disclosure to the structure and/or material that forms the bending part, and minus such disclosure, the Examiner finds that any edge surface of a display case placed against a flat surface of a panel will inherently have a ‘bending part' thereof. (See ‘304 Patent at c.3, ll.57-64). In this light and to advance prosecution by providing art rejections, the Examiner construes the ‘bending part’ as a front surface of a display casing that is “closely adhered to” the rear surface of the panel in order to prevent insulation material from entering the “display unit mounting space” (emphasis added). (Id.)
From this perspective, the Examiner finds that Sirketi discloses the display casing 11 having a front portion (i.e., bending part thereof) with contact front surface edges that are closely adhered to the rear surface of the outer wall 6 to prevent insulation material from entering the having a lower portion that is coupled to the inner surface of the horizontal panel 9 having an opening 10 therein. (Id. at ¶¶ 0024).

Claims 10 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) as applied to claims 8, 9, 11, 13, 15-22  above, and further in view of Nagahata (Japanese Publication No. JP 2001-153538 – Machine Translation).
With respect to the limitations of claim 10, and
wherein the display part is a liquid crystal display
 
The Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). While Sirketi discloses the screen 5 being part of the display 3, the Examiner finds that Sirketi and Hamabe, as set forth above, is silent to the screen being a liquid crystal display.
However, a refrigerator comprising a display unit that has a display part which is a liquid crystal display is known in the art. The Examiner finds that Nagahata, for example, teaches a refrigerator door including a refrigerator door including a display unit (combination substrate tie-down plate 54, printed circuit board 32, and liquid crystal display 42) comprising a liquid crystal display 42. (Nagahata at ¶¶ 0014-0015, 0026-0027, 0031; see Figures 1-5).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a liquid crystal display as the display part of a display unit as described in Nagahata in the refrigerator of Sirketi and Hamabe.
A person of ordinary skill in the art would be motivated to include a liquid crystal display as the display part of a display unit, since it would contribute to and provide a small and compact footprint of the display unit. In other words, such a modification would have provided display unit that is designed to be placed into the confines of a refrigerator without space constraints, thereby decreasing the manufacturing costs and increasing the aesthetic appearance.

With respect to the limitations of claim 24, and
wherein the insulating material is filled and foamed in the space defined by the panel member, the inner case, the deco member and the display case.

While Sirketi teaches insulation material being injected/filled in a space defined by the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 so that the insulating material contacts with the outer wall 6, inner wall 7, horizontal panel 9, and the display casing 11 (id. at ¶¶ 0017, 0023-0024; see Figures 1-3), Sirketi and Hamabe, as set forth above, is silent to the filling insulation material foaming as well.
However, insulation material that is filled and foamed in in a refrigerator door space defined by a substrate containing section for a display unit is known in the art (emphasis added). The Examiner finds that Nagahata, for example, teaches a refrigerator door including space that is filled and foamed with a urethane foam. (Nagahata at ¶¶ 0002, 0026, 0029).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include both filling and foaming a refrigerator space defined by a substrate containing section for a display unit with a urethane foam as described in Nagahata in the refrigerator of Sirketi and Hamabe.
A person of ordinary skill in the art would be motivated to include both filling and foaming a refrigerator space defined by a substrate containing section for a display unit with a urethane foam, since it would provide heat insulation, thereby increasing the adiathermic properties of the refrigerator door. (Id. at ¶, 0002). In other words, such a modification would have provided a refrigerator door impervious to heat, thereby increasing the overall cooling efficiency of the refrigerator.

Claims 12, 14 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirketi (International Publication No. WO 2007/060188 A2) in view of Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) as applied to claims 8, 9, 11, 13, 15-22 and 25 above, and further in view of Lee et al. (International Publication No. WO 2007/011178 A1).
With respect to the limitations of claim 12, and
wherein the panel member is formed of glass or plastic material
 
In this regard, the Examiner finds that Sirketi and Hamabe discloses all the limitations, as set forth above, except for specifically calling for the panel member being formed of glass or plastic material.
However, a panel member of a refrigerator door being formed of glass or plastic material is known in the art. The Examiner finds that Lee et al., for example, teaches a refrigerator door having a front glass plate/front decoration 90 of the door that is either made of glass or plastic. (Lee et al. at Abstract; p.11, ll.18-30).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include a panel member being formed of glass or plastic material as described in Lee et al. in the refrigerator of Sirketi and Hamabe.
A person of ordinary skill in the art would be motivated to include a panel member being formed of glass or plastic material, since it would provide a mechanism to improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive.

With respect to the limitations of claim 14, and
wherein a manipulation part to be touched by the user for manipulating is printed or formed in a rugged shape on the panel member corresponding to the sensing part
 
In this regard, the Examiner finds that Sirketi discloses the display 3 comprising one or more buttons 4 that provide a user to change certain parameters and a screen 5 that allows the user to monitor the changes made. (Id. at ¶¶ 0015-0016). While Sirketi discloses one or more buttons 4 that provide the ability for the user to change certain parameters, the Examiner finds that Sirketi and Hamabe, as set forth above, is silent to a manipulation part to be touched by the user for manipulating being printed or formed in a rugged shape on the panel member corresponding to the sensing part.
However, manipulation parts to be touched by the user for manipulating being printed or formed in a rugged shape on the panel member corresponding to the sensing part is known in the art. The Examiner finds that Lee et al., for example, teaches a refrigerator door panel 190 completely enclosing a display portion 70 and having input marks print thereon correlating to input section of the display portion 70 facing the rear portion of the door panel 190. (Lee et al. at p.6, ll.6-10; p.11, ll.25-27; p.12, ll.1-8; p.13, l.29 - p.14, l.2).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the sensing part behind the panel and manipulation parts to be touched by the user for manipulating being printed or formed in a rugged shape on the panel member corresponding to the sensing part as described in Lee et al. in the refrigerator of Sirketi and Hamabe.
A person of ordinary skill in the art would be motivated to include the sensing part behind the panel and manipulation parts to be touched by the user for manipulating being printed Id. at p.7, ll.9-12; p. 12, ll.9-13; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a manner in which a panel of a refrigerator may be freely cleaned with a damp cloth or the like without affecting the operation of the refrigerator. (Id.)

With respect to the limitations of claim 23, and
wherein the display part faces the display window when the unit guide is inserted in the receiving space through the inserting part and the second opening
 
In this regard, the Examiner finds that Sirketi discloses the display 3 facing the display window 16 when the frame of the display 3 is inserted in the receiving space (open space of display casing 11 for receiving display 3) through opening 10 and the second opening (opening of display casing 11 that faces horizontal panel 9). (Id. at ¶¶ 0018-0019, 0023-0025; see Figures 1-2). While Sirketi and Hamabe discloses all the limitations, as set forth above, the Examiner finds that Sirketi and Hamabe is silent to the display window facing the display part and covering the display part.
However, a display window facing a display part and covering the display part is known in the art. The Examiner finds that Lee et al., for example, teaches a refrigerator door having a front glass plate/front decoration 90/190 with a transparent window 92/192 that faces and covers the display portion 70/170. (Lee et al. at Abstract; p.11, ll.18-30, p.13, l.22 – c.14, l.2; see Figures 3, 4).
Lee et al. in the refrigerator of Sirketi and Hamabe.
A person of ordinary skill in the art would be motivated to include a display window that faces and covers a display part, since it would provide a mechanism to prevent elements from protruding outward and improve the front external appearance of the door of the refrigerator, thereby increasing aesthetic value of the refrigerator. (Id. at Abstract; p.2, ll.13-15; p.7, ll.6-8; p.23, l.29 – p.24, l.5). In other words, such a modification would have provided a refrigerator door that is physically attractive.


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, 
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘304 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘304 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘304 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                          /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        








SJR
3/23/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Hamabe (Japanese Publication No. JP 03-036481 A – English Translation) at Constitution; also see English Translation at p.2, ll.12-18; p.8, ll.15-16; p.8, l.22 – p.9, l.3; p.10, ll.1-16; p.12, ll.18-19; see Figures 1-6). The Examiner finds that Hamabe teaches “a display part being mounted on a printed circuit board; the printed circuit board being mounted on the unit guide that has an elongated flat shape; guide ribs formed on the unit guide.”